Citation Nr: 0322706	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945, and was a prisoner of war in Germany from November 1944 
to July 1945.  The veteran died in July 1995.  The appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant entered notice of 
disagreement with this decision in February 2002; the RO 
issued a statement of the case in June 2002; and the 
appellant entered a substantive appeal, on a VA Form 9, which 
was received in June 2002. 


REMAND

In her VA Form 9 (substantive appeal) received in June 2002, 
the appellant indicated that she wanted a hearing before a 
member of the Board at the RO (also known as a "Travel 
Board" hearing).  While the appellant returned a form to VA 
in November 2002 that indicated that she wanted a RO Decision 
Review Officer hearing, she did not check the block to 
indicate that she wanted to waive the previous request for an 
in-person hearing in favor of a Videoconference hearing, and 
did not check the block to indicate that she no longer wanted 
a hearing.  At a personal hearing at the RO in December 2002, 
the appellant indicated that, if the RO did not grant a 
favorable decision, she would wait for a Travel Board member 
to come to the RO and have a hearing before that Board 
member.  The record thereafter does not reflect that either 
the appellant attended a Travel Board hearing or otherwise 
waived the right to such a Travel Board hearing.  For these 
reasons, the RO should schedule the appellant for a hearing 
before a member of the Board at the RO.  38 U.S.C.A. § 7107 
(West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be obtained by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the appellant one year for receipt of any additional 
evidence; if the case is returned to the Board, the Board 
will not be able to adjudicate the claim prior to the 
expiration of the one year time period.  The appellant may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that the appellant 
has done so. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the appellant of what evidence is 
required to substantiate her claim for service 
connection for the cause of the veteran's death, 
what evidence, if any, the appellant is to submit, 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any 
notice given, or action taken thereafter by the RO, 
must also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellant 
is to be afforded one year from VCAA notice to 
submit additional evidence).

2.  The RO should schedule the appellant for a 
Travel Board hearing at the earliest available 
opportunity, with appropriate notification to the 
appellant and her representative.


The claims file should then be returned to the Board in 
accordance with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




